                 Case 19-17398-btb          Doc 48       Entered 08/13/20 13:45:02            Page 1 of 1

NVB 521 (Rev. 4/16)


                                UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NEVADA


 IN RE:                                                            BK−19−17398−btb
                                                                   CHAPTER 7
 PERLA MARIA MEREZKO
     aka PERLA GABARRE
     aka PERLA MACIAS
                                                                   ORDER REGARDING
                                                                   AUTOMATIC DISMISSAL UNDER
                                      Debtor(s)                    11 U.S.C. SECTION 521(i)




The Court has reviewed the file in this case and has determined that the debtor (see note below) has complied with
the information filing requirement of 11 U.S.C. Section 521(a)(1) and LR 4002.1. Accordingly,

IT IS ORDERED:

   1.     This case is not subject to automatic dismissal under 11 U.S.C. Section 521(i)(1) or (2).

   2.     If any party in interest has any reason to contest the Court's finding that this case is not subject to
          automatic dismissal under 11 U.S.C. Section 521(i), that party shall:

          (a)   File a Motion for Reconsideration not later than 10 days from the date of the entry of this order.
                The motion should specifically identify the information and document(s) required by 11 U.S.C.
                Section 521(a)(1) that the debtor has failed to file.

          (b)   Comply with the provisions of LR 9014 and obtain a hearing date and time.

          (c)   Serve such motion and notice of hearing on the trustee, debtor and debtor's counsel, if any.

          (d)   File a Certificate of Service of the motion and notice of hearing within two business days of filing
                the motion.




Dated: 8/13/20


                                                               Mary A. Schott
                                                               Clerk of Court
